Exhibit 10.2

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

PROMISSORY NOTE

[Date]                

Principal Amount: $[                    ]

GigCapital, Inc., a Delaware corporation and blank check company (the “Maker”),
promises to pay to the order of [                    ], or its registered
assigns or successors in interest (the “Payee”), or order, the principal sum of
up to [                    ] [(                    )] in lawful money of the
United States of America, on the terms and conditions described below. All
payments on this Note shall be made by check or wire transfer of immediately
available funds or as otherwise determined by the Maker to such account as the
Payee may from time to time designate by written notice in accordance with the
provisions of this Note.

1.    Principal. The principal balance of this Note shall be payable by the
Maker on the earlier of: (i) the date on which Maker consummates its initial
business combination or (ii) the date that the winding up of the Maker is
effective (such date, the “Maturity Date”). The principal balance may be prepaid
at any time, at the election of Maker. Under no circumstances shall any
individual, including but not limited to any executive officer, director,
employee or stockholder of the Maker, be obligated personally for any
obligations or liabilities of the Maker hereunder.

2.    Interest. No interest shall accrue on the unpaid principal balance of this
Note.

3.    Optional Conversion.

(a)     Upon consummation of the Business Combination and at the Payee’s option,
at any time prior to payment in full of the principal balance of this Note, the
Payee may elect to convert all or any portion of the Note into that number of
units of the post-Business Combination entity (the “New Units”) equal to:
(i) the portion of the principal amount of the Note being converted pursuant to
this Section 3, divided by (ii) $10.00, rounded down to the nearest whole
number. Each New Unit shall have the same terms and conditions as placement
units issued simultaneously with the Maker’s IPO.

(b)     Upon any complete or partial conversion of the principal amount of this
Note (i) such principal amount shall be so converted and such converted portion
of this Note shall become fully paid and satisfied, (ii) the Payee shall
surrender and deliver this Note, duly endorsed, to Maker or such other address
which Maker shall designate against delivery of the New Units, (iii) Maker shall
promptly deliver a new duly executed Note to the Payee in the principal amount
that remains outstanding, if any, after any such conversion and (iv) in exchange
for all or any portion of the surrendered Note described in Section 3(a), Maker
shall deliver to Payee the New Units, which shall bear such legends as are
required, in the opinion of counsel to Maker or by any other agreement between
Maker and the Payee and applicable state and federal securities laws.

(c)     The Maker shall pay any and all issue and other taxes that may be
payable with respect to any issue or delivery of the New Units upon conversion
of this Note pursuant hereto; provided, however, that the Payee shall pay any
transfer taxes resulting from any transfer requested by the Payee in connection
with any such conversion.



--------------------------------------------------------------------------------

4.    Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

5.    Events of Default. The following shall constitute an event of default
(“Event of Default”):

(a)    Failure to Make Required Payments. Failure by Maker to pay the principal
amount due pursuant to this Note within five (5) business days of the Maturity
Date.

(b)    Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under any applicable bankruptcy, insolvency, reorganization, rehabilitation or
other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

(c)    Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by
a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

6.    Remedies.

(a)    Upon the occurrence of an Event of Default specified in Section 5(a)
hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

(b)    Upon the occurrence of an Event of Default specified in Sections 5(b) and
5(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

7.    Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof or any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

8.    Unconditional Liability. Maker hereby waives all notices in connection
with the delivery, acceptance, performance, default, or enforcement of the
payment of this Note, and agrees that its liability shall be unconditional,
without regard to the liability of any other party, and shall not be affected in
any manner by any indulgence, extension of time, renewal, waiver or modification
granted or consented to by Payee, and consents to any and all extensions of
time, renewals, waivers, or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note, and agrees that
additional makers, endorsers, guarantors, or sureties may become parties hereto
without notice to Maker or affecting Maker’s liability hereunder.

9.    Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be made in writing and delivered: (i) personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party or
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other

 

2



--------------------------------------------------------------------------------

electronic mail address as may be designated in writing by such party. Any
notice or other communication so transmitted shall be deemed to have been given
on the day of delivery, if delivered personally, on the business day following
receipt of written confirmation, if sent by facsimile or electronic
transmission, one (1) business day after delivery to an overnight courier
service or five (5) days after mailing if sent by mail.

10.    Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF DELAWARE, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

11.    Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.    Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of or from the trust account (the “Trust Account”)
established in connection with Maker’s initial public offering (the “IPO”), and
hereby agrees not to seek recourse, reimbursement, payment or satisfaction for
any Claim against the Trust Account for any reason whatsoever; provided however
that upon the consummation of the initial business combination, Maker shall
repay the principal balance of this Note out of the proceeds released to Maker
from the Trust Account.

13.    Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

14.    Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of Payee who agrees
to be bound to the terms of this Note.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

GIGCAPITAL, INC.

    

Dr. Avi S. Katz, Chairman of the Board
and Chief Executive Officer